The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 is being considered by the examiner.

Response to Amendment
    The Applicant’s amendment, filed 10/22/2021, has been received, entered into the record, respectfully and fully considered.
    By this amendment, claims 18 have been amended. Thus, claims 1-21 have been examined. 
    Any objection, claim interpretation and claim rejection not repeated below is withdrawn due to Applicant's amendments.

Response to Arguments

Applicant's arguments filed 10/22/2021 have been fully considered and have been addressed as follows. Applicant’s arguments are recited below and responded briefly.
Applicant argued on page 8-9 of the remarks:
Klein '708 at most teaches outputting a high logic signals MATCH ("M'') and/or FULL MATCH ("FM'') and providing these logic signals from the comparators 114 to the control logic 114. See Klein '708 FIGS. 3 and 4 and [0027]. These logic signals merely correspond to a signal as to whether the compared addresses match, not an address itself. Accordingly, Klein '708 fails to teach or suggest "wherein the comparison 
  
In response to Applicant’s Arguments, Examiner respectfully disagree, and would like to point out that Klein708 teaches, [0029] In the event the active high MATCH signal is generated but the active high FULL MATCH signal is not generated, the control logic 56 halts the refresh counter 30 from incrementing and inserts a refresh of the row stored in the corresponding row address register unit 130a-n. In the event both an active high MATCH signal and an active high FULL MATCH signal are generated, the control logic 56 does not halts the refresh counter 30 from incrementing because the refresh counter 30 is, at that time, outputting the row address for the row that would receive the extra refresh, examiner note, i.e matched error address.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 1 respectively of U.S. Patent No. 10372544. Although the 
The method/apparatus of claims 1, 9 and 17 in the present application are anticipated by the respective method/apparatus in claim 1, 10 and 22 in US Patent 10372544.  The limitations addressed in the method/apparatus are entirely contained within the respective method/apparatus in claims 1, 10 and 22 in US Patent 10372544 as shown below table.
Therefore one of ordinary skill in the art before the effective filing data of the claimed invention would have been able to use the claimed invention of US Patent 10372544 to achieve the claimed invention of the present application presented below in the table.
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.
16445686 (PRESENT)
US Patent 10372544
1 A device comprising:



a refresh control circuit including



wherein the refresh control circuit is configured 
    to provide the matched error address for a subsequent refresh operation when the matched error address is output by the comparison circuit.





a comparison circuit configured 
    to receive an error address corresponding to at least one memory cell storing error data, 
    to receive a refresh address, and 
    to compare a portion of the error address with a portion of the refresh address, 




wherein the comparison circuit is further configured 
    to output, when the error address is determined to be a matched error address based on a match between the portion of the error address and the portion of the refresh address, the matched error address,


6. The device of claim 1, further comprising 
    a selection control circuit configured 
        to receive the matched error address from the comparison circuit and the refresh address, 
    wherein the selection control circuit is configured 
        to provide the matched error address for the subsequent refresh operation when the matched error address is output by the comparison circuit.


a plurality of memory cells;
an error detection circuit configured to detect at least one memory cell storing error data; and
a refresh control circuit comprising:
    a register configured 
           to store an error address corresponding to the at least one memory cell storing the error data, 
           to provide the error address, and
           to control a refresh cycle of the error address;
    a refresh counter capable of having a value corresponding to an address of a memory cell of the plurality of memory cells, the refresh counter configured
     to provide the value of the address of the memory cell;

    a comparison circuit configured
         to receive, from the register, the error address, 
         to receive, from the refresh counter, the value of the address of the memory cell, and
         to compare a portion of the error address stored in the register with a portion of the address of 
    the comparison circuit further configured
         to output, when the error address is determined to be a matched error address based on a match between the portion of the error address stored in the register and the portion of the address of the memory cell, the matched error address; and

a selection control circuit configured 
     to receive the matched error address, 
    to select between the matched error address provided by the comparison circuit and the address of the refresh counter, and 
    to output the matched error address when the portion of the error address is determined by the comparison circuit to be coincident with the portion of the value of the refresh counter.



Claim Objections
Claims 18-21 are objected to because of the following informalities:  
Claim 18 line 7 recites “the matched error address”, it should be “a matched error address”.
Claim 18 line 8 recites “a matched error address”, it should be “[[a]] the matched error address”.
Any claim not specifically mentioned above, is objected due to its dependency (inhered the deficiency) on an objected claim.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-11, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over KLEIN, US 20110134708, hereinafter KLEIN708, in view of Klein, US 2005/0249010, hereinafter Klein.

As per claim 1, KLEIN708 teaches a device comprising:
a refresh control circuit including a comparison circuit (FIG.3, a second comparison circuit COMPARATORS 114 & control logic 56) configured 
to receive an error address (FIG.3, ROW ADDRESS 110; [0024] a table of row addresses) corresponding to at least one memory cell ([0024], at least one unusually leaky memory cell) storing error data, 
to receive a refresh address (Fig.4, REFRESH ADDRESS; [0025] receives a refresh row address from the refresh counter 30), and 
to compare a portion of the error address with a portion of the refresh address, 
([0024] First, it includes a row address register 110 that stores a table of row addresses identifying rows of memory cells that contain at least one unusually leaky memory cell, and a set of comparators 114 that compare the row addresses in the table (“a portion of the error address”) to a portion of each of the row addresses generated by the refresh counter 30 (“a portion of the refresh address”).
wherein the comparison circuit is further configured 
to output, when the error address is determined to be a matched error address based on a match between the portion of the error address and the portion of the refresh address, the matched error address,
(Fig.4, [0027] In the event of a match between the bits stored in one of the partial row address register units 134a-n and corresponding bits of the refresh row address from the refresh counter 30, the corresponding comparator unit 140a-n outputs a high that is coupled to another OR gate 144.If any of the comparator units 140a-n output a high, the OR gate 144 outputs an active high MATCH ("M'') signal.
[0029] In the event the active high MATCH signal is generated but the active high FULL MATCH signal is not generated, the control logic 56 halts the refresh counter 30 from incrementing and inserts a refresh of the row stored in the corresponding row address register unit 130a-n. In the event both an active high MATCH signal and an active high FULL MATCH signal are generated, the control logic 56 does not halts the refresh counter 30 from incrementing because the refresh counter 30 is, at that time, outputting the row address for the row that would receive the extra refresh, examiner note, i.e matched error address.)

EXCEPT
wherein the refresh control circuit is configured 
to provide the matched error address for a subsequent refresh operation when the matched error address is output by the comparison circuit.
Klein teaches
wherein the refresh control circuit is configured 
to provide the matched error address for a subsequent refresh operation when the matched error address is output by the comparison circuit.
 (Klein, [0024], Once these error-prone memory cells have been identified, the memory controller 120 (“the refresh control circuit”) inserts additional refreshes ("a subsequent refresh operation") for the rows containing these memory cells.)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified KLEIN708 to incorporate the teaching of Klein to provide the matched error address for a subsequent refresh operation in order to eliminates or corrects data storage errors produced during refresh of a DRAM either without the use of ECCs or without the need to repetitively correct data errors with ECCs. (Klein, [0013]).


	As per claim 18, KLEIN708 teaches A method comprising: 
receiving an error address (FIG.3, ROW ADDRESS 110; [0024] a table of row addresses) corresponding to at least one memory cell ([0024], at least one unusually leaky memory cell) having an error at a comparison circuit (FIG.3, a second comparison circuit COMPARATORS 114 & control logic 56) ; 
receiving a refresh address at the comparison circuit; (Fig.4, REFRESH ADDRESS; [0025] receives a refresh row address from the refresh counter 30);
comparing a portion of the error address to a portion of the refresh address; 
([0024] First, it includes a row address register 110 that stores a table of row addresses identifying rows of memory cells that contain at least one unusually leaky memory cell, and a set of comparators 114 that compare the row addresses in the table (“a portion of the error address”) to a portion of each of the row addresses generated by the refresh counter 30 (“a portion of the refresh address”).
outputting the matched error address from the comparison circuit when the error address is determined to be a matched error address based on a match between the portion of the error address and  the portion of the refresh address; and
(Fig.4, [0027] In the event of a match between the bits stored in one of the partial row address register units 134a-n and corresponding bits of the refresh row address from the refresh counter 30, the corresponding comparator unit 140a-n outputs a high that is coupled to another OR gate 144.If any of the comparator units 140a-n output a high, the OR gate 144 outputs an active high MATCH ("M'') signal.
[0029] In the event the active high MATCH signal is generated but the active high FULL MATCH signal is not generated, the control logic 56 halts the refresh counter 30 from incrementing and inserts a refresh of the row stored in the corresponding row address register unit 130a-n. In the event both an active high MATCH signal and an active high FULL MATCH signal are generated, the control logic 56 does not halts the refresh counter 30 from incrementing because the refresh counter 30 is, at that time, outputting the row address for the row that would receive the extra refresh, examiner note, i.e matched error address.)

EXCEPT
providing the error address for a refresh operation when the portion of the error address matches the portion of the refresh address or 
providing the refresh address for the refresh operation when the portion of the error address does not match the portion of the refresh address.
Klein teaches
providing the error address for a refresh operation when the portion of the error address matches the portion of the refresh address or 
providing the refresh address for the refresh operation when the portion of the error address does not match the portion of the refresh address.
 (Klein, [0024], Once these error-prone memory cells have been identified, the memory controller 120 inserts additional refreshes for the rows containing these memory cells.)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified KLEIN708 to Klein to provide the matched error address for a subsequent refresh operation in order to eliminates or corrects data storage errors produced during refresh of a DRAM either without the use of ECCs or without the need to repetitively correct data errors with ECCs. (Klein, [0013]).


As per claim 2, KLEIN708-Klein teaches the device as applied above in claim 1, KLEIN708 further teaches wherein the refresh control circuit further comprises a refresh counter configured to provide the refresh address to the comparison circuit. (FIG.3, REFRESH COUNTER 30 ;)


As per claim 3, KLEIN708-Klein teaches the device as applied above in claim 2, Klein further teaches wherein the refresh counter increments the refresh address responsive to  a refresh signal (Fig.4, 174; [0029], "a trigger signal") and pauses incrementing responsive to a stop signal (Fig.4, 180; [0029] a HIT signal),
	wherein the stop signal is provided responsive to the comparison circuit outputting the matched error address.
([0029], for the memory controller 120, the addresses that are used for refreshing the memory cells in the DRAMs are generated by the memory controller 120. When the memory control state machine 54 issues an auto-refresh command to a DRAM, it outputs a trigger signal on line 174 that resets the refresh shadow counter 170 and the refresh timer 84 and causes the refresh shadow counter 170 to begin outputting incrementally increasing row addresses.…… This offset row address is compared to the addresses of the rows containing error-prone memory cell(s) that are stored in the FARC 124. In the event of match, the FARC 124 outputs a HIT signal on line 180.)


As per claim 4, KLEIN708-Klein teaches the device as applied above in claim 1, KLEIN708 further teaches wherein the refresh control circuit further comprises an address register configured to store the error address and provide the error address to the comparison circuit. (FIG.3, a row address register 110)


As per claim 19, KLEIN708-Klein teaches the method as applied above in claim 18, Klein further teaches further comprising: 
comparing a row address to at least one stored error address; and
if the row address does not match the at least one stored error address, storing the row address  as the error address. (Fig.6, [0027] If the read data are in error, the ECC check/correct circuit 76 outputs an R_ERROR that is coupled through line 148 to the memory control state machine 54......The address holding register 128 is then read at 156, and a determination is made at 160 whether the row responsible for the R_ERROR signal being generated is a new row in which an error-prone memory cells previously not been detected.)


As per claim 5, KLEIN708-Klein teaches the device as applied above in claim 4, Klein further teaches further comprising 
an error correction circuit (Fig.4,"ECC check/correct” 76) configured to 
detect the at least one memory cell storing error data and 
provide an active error signal (Fig.4, R_ERROR) to the address register responsive to detection of the at least one memory cell storing error data, 
	wherein the address register latches a row address responsive to the active error signal, wherein the row address is stored as the error address.
	(Fig.6, [0027] If the read data are in error, the ECC check/correct circuit 76 outputs an R_ERROR that is coupled through line 148 to the memory control state machine 54......The address holding register 128 is then read at 156, and a determination is made at 160 whether the row responsible for the R_ERROR signal being generated is a new row in which an error-prone memory cells previously not been detected.

	As per claim 20, KLEIN708-Klein teaches the method as applied above in claim 18, Klein further teaches further comprising:
detecting errors in user data (Fig.4, RAW READ DATA) in a first memory array  (Fig.1, the memory modules 32a-c) based, at least in part, on error correction  information  (Fig.4, ECC Syndrome) in a second memory array (Fig.1, the memory modules 32a-c) ;
providing an active error signal (Fig.4, R_ERROR) responsive to detecting errors in the user data; and  storing a row address (0027], a new row) as the error address responsive to the active error signal.
	(Fig.6, [0027]-[0028])


As per claim 6, KLEIN708-Klein teaches the device as applied above in claim 1, Klein further teaches further comprising a selection control circuit (Fig.4, a memory control state machine 54) configured to receive the matched error address from the comparison circuit and the refresh address, 
	wherein the selection control circuit is configured to provide the matched error address for the subsequent refresh operation when the matched error address is output by the comparison circuit. (Klein, [0029])


As per claim 7, KLEIN708-Klein teaches the device as applied above in claim 6, KLEIN708 further teaches
	wherein the matched error address is provided by the selection control circuit to a multiplexer. (Fig.3, ROW_ADDRESS MUX 18)


As per claim 8, KLEIN708-Klein teaches the device as applied above in claim 1, Klein further teaches
	wherein the refresh control circuit is configured to provide the refresh address for the subsequent refresh operation when the matched error address is not output by the comparison circuit,  ([0024]-[0025])
	wherein the matched error address is provided by the refresh control circuit at a first frequency and the refresh address is provided at a second frequency, wherein the first frequency is greater than the second frequency. (Klein, [0014] refresh the rows of memory cells that contain at least one error-prone memory cell at a second rate that is higher than the first rate.)

As per claim 21, KLEIN708-Klein teaches the method as applied above in claim 18, Klein further teaches wherein the error address is provided for the refresh operation at a higher frequency than the refresh address. (Klein, [0014])


As per claim 9, KLEIN708-Klein teaches the device as applied above in claim 1, Klein further teaches
	 wherein the portion of the error address is less than all of the error address and wherein the portion of the refresh address is less than all of the refresh address. ([0029], However, the most significant bit ("MSB") of the row address is applied to an inverter 178 so that the FARC 124 receives a row address that is offset from the current row address by one-half the number of rows in the DRAMs.)


As per claim 10, KLEIN708-Klein teaches the device as applied above in claim 9, KLEIN708 further teaches
	 wherein the portion of the error address excludes a most significant bit of the error address. ([0033] All but the MSB of the addresses of the rows containing slightly leaky memory cells can be stored in respective registers 134a-n so that such rows will be refreshed at twice the normal rate)


As per claim 11, KLEIN708-Klein teaches the device as applied above in claim 9, KLEIN708 further teaches
	 wherein the portion of the error address excludes two higher-order bits of the error address. ([0033], All but the two MSBs of the addresses of the rows containing moderately leaky memory cells can be stored in respective registers 134a-n so that such rows will be refreshed at four times the normal rate)

 
Claims 12-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Klein, US 2005/0249010, hereinafter Klein, in view of KLEIN, US 20110134708, hereinafter KLEIN708.

As per claim 12, Klein teaches a device comprising:
a refresh control circuit ([0025]-[0027] memory controller 120) comprising: 
an address register (FIG.4, FARC 124, failing address register) configured to store a plurality of error addresses;
a first comparison circuit (FIG.4, FARC 124, comparators) configured to 
receive a row address and the plurality of error addresses from the address register and 
compare the row address to the plurality of error addresses, if the row address does not match any of the plurality of error addresses, permit the row address to be written to the address register, and if the row address does match any of the plurality of error addresses, forbid the row address from being written to the address register; and
(Klein, [0025]-[0027], the memory controller 120  includes a failing address register and comparator unit ("FARC") 124 that stores the row addresses containing error-prone memory cells requiring refreshes at a more rapid rate;…… The address holding register 128 is then read at 156, and a determination is made at 160 whether the row responsible for the R_ERROR signal being generated is a new row in which an error-prone memory cells previously not been detected.
[0029], This offset row address is compared to the addresses of the rows containing error-prone memory cell(s) that are stored in the FARC 124.)

EXCEPT
a second comparison circuit configured 
to receive an error address of the plurality of error addresses from the address register, 
to receive a refresh address, and 
to compare a portion of the error address with a portion of the refresh address, 
wherein the second comparison circuit is further configured 
to output, when the error address is determined to be a matched error address based on a match between the portion of the error address and the portion of the refresh address, the matched error address.
KLEIN708 teaches
a second comparison circuit (FIG.3, a second comparison circuit COMPARATORS 114, & control logic 56) configured 
to receive an error address (FIG.3, ROW ADDRESS 110; [0024] a table of row addresses) of the plurality of error addresses from the address register, 
to receive a refresh address, and 
to compare a portion of the error address with a portion of the refresh address, ([0024] First, it includes a row address register 110 that stores a table of row addresses identifying rows of memory cells that contain at least one unusually leaky memory cell, and a set of comparators 114 that compare the row addresses in the table (“a portion of the error address”) to a portion of each of the row addresses generated by the refresh counter 30 (“a portion of the refresh address”).
wherein the second comparison circuit is further configured 
to output, when the error address is determined to be a matched error address based on a match between the portion of the error address and the portion of the refresh address, the matched error address.
([0027] In the event of a match between the bits stored in one of the partial row address register units 134a-n and corresponding bits of the refresh row address from the refresh counter 30, the corresponding comparator unit 140a-n outputs a high that is coupled to another OR gate 144.If any of the comparator units 140a-n output a high, the OR gate 144 outputs an active high MATCH ("M'') signal.)
[0029] In the event the active high MATCH signal is generated but the active high FULL MATCH signal is not generated, the control logic 56 halts the refresh counter 30 from incrementing and inserts a refresh of the row stored in the corresponding row address register unit 130a-n. In the event both an active high MATCH signal and an active high FULL MATCH signal are generated, the control logic 56 does not halts the refresh counter 30 from incrementing because the refresh counter 30 is, at that time, outputting the row address for the row that would receive the extra refresh, examiner note, i.e matched error address.)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Klein to incorporate the teaching of KLEIN708 in order to eliminates or corrects data storage errors produced during refresh of a DRAM either without the use of ECCs or without the need to repetitively correct data errors with ECCs. (Klein, [0013]).

As per claim 13, KLEIN708-Klein teaches the device as applied above in claim 12, Klein further teaches further comprising a write circuit (Fig.4, "the memory control state machine 54") configured to 
	latch the row address responsive to an active error signal (Fig.4, "R_ERROR")  and 
	write the row address to the address register responsive to an active detection signal (Fig.4, "R_ERROR ") provided by the first comparison circuit, 
	wherein the first comparison circuit provides the active detection signal when the row address does not match any of the plurality of error addresses. ([0027]-[0029])

	As per claim 14, KLEIN708-Klein teaches the device as applied above in claim 13, Klein further teaches further comprising an error correction circuit (Fig.4, "ECC check/correct 76") configured to: 
	receive user data (Fig.4, RAW READ DATA) from a first plurality of memory cells;
	receive error correction information (Fig.4, ECC Syndrome) from a second plurality of memory cells;
	detect and correct errors in the user data based, at least in part, on the error correction information; and if errors are detected, provide the active error signal to the write circuit. (Fig.6, [0027]-[0028],  If the read data are in error, the ECC check/correct circuit 76 outputs an R_ERROR that is coupled through line 148 to the memory control state machine 54......The address holding register 128 is then read at 156, and a determination is made at 160 whether the row responsible for the R_ERROR signal being generated is a new row in which an error-prone memory cells previously not been detected…..)



As per claim 16, KLEIN708-Klein teaches the device as applied above in claim 12, Klein further teaches wherein the refresh control circuit is configured to:
provide the matched error address for a subsequent refresh operation when the matched error address is output by the comparison circuit; and
provide the refresh address for the subsequent refresh operation when the matched error address is not output by the comparison circuit, 
([0024]-[0025])
wherein the matched error address is provided at a first frequency and the refresh address is output at a second frequency, 
([0014] refresh the rows of memory cells that contain at least one error-prone memory cell at a second rate that is higher than the first rate.)
wherein the first frequency is N times more than the second frequency, wherein N is a power of two. ([0032], the memory controller 120 refreshes rows containing one or more error-prone memory cells twice as often as other rows, )


As per claim 17, KLEIN708-Klein teaches the device as applied above in claim 12, Klein further teaches further comprising a refresh counter configured to: 
provide the refresh address to the comparison circuit; and (Fig.4, refresh shadow counter 170; [0029])
increment the refresh address responsive to a refresh signal, (Fig.4, 174; [0029], "a trigger signal")
wherein when the refresh address has been incremented a given number of times, all word lines in a memory array coupled to the refresh control circuit have been refreshed at least once. ([0029], for the memory controller 120, the addresses that are used for refreshing the memory cells in the DRAMs are generated by the memory controller 120. When the memory control state machine 54 issues an auto-refresh command to a DRAM, it outputs a trigger signal on line 174 that resets the refresh shadow counter 170 and the refresh timer 84 and causes the refresh shadow counter 170 to begin outputting incrementally increasing row addresses.)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Klein, US 2005/0249010, hereinafter Klein, in view of KLEIN, US 20110134708, hereinafter KLEIN708, in further view of Schrogmeieret. al., US 20090199043, hereinafter Schrogmeier.
As per claim 15, KLEIN708-Klein teaches the device as applied above in claim 13, Klein further teaches further comprising a verification circuit (Fig.4, ECC CHECK/CORRECT 74) configured to:
	 receive user data (Fig.4, RAW READ DATA) from a first plurality of memory cells (Fig.1, the memory modules 32a-c) ;)

EXCEPT
receive a parity bit from a second plurality of memory cells;
detect errors in the user data based, at least in part, on the parity bit; and if errors are detected, provide the active error signal to the write circuit.
Schrogmeieret teaches
receive a parity bit from a second plurality of memory cells;
(Fig.3, 304 PARITY)
detect errors in the user data based, at least in part, on the parity bit; and if errors are detected, provide the active error signal to the write circuit.
(Fig.4, 410-412; [0027], At 410, during a read operation, an ECC decoder 206 in memory device 104 receives a set of data from memory cells 214 in the memory device 104, a set of parity bits associated with the set of data, and a set of locations from the location map 306.  At 412, the ECC decoder 206 corrects errors in the set of data using the set of parity bits and the set of locations from the location map 306.)

It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Klein- KLEIN708 to incorporate the teaching of Schrogmeier in order to eliminates or corrects data storage errors produced during refresh of a DRAM either without the use of ECCs or without the need to repetitively correct data errors with ECCs. (Klein, [0013]).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106. The examiner can normally be reached Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CYNTHIA BRITT/Primary Examiner, Art Unit 2111